Title: To George Washington from Orina, 23 October 1789
From: Orina
To: Washington, George

 
          
            My Friend,
            Concord [Mass.] October 23, 1789.
          
          The disposition which the British and other nations have Shown to acknowledge our independence, with the perfect liberty we enjoy, plainly indicate that Sovereign providence has bestowed upon us mental abilities Superior to what are in the possession of any foreigners.
          I am an original professor of human law, Social relation and civil policy; and with my most intimate Correspondent have found the principles of this inestimable Science altogether free from any kind of embarrassment both in theory and practice.
          By Divine favour, I will the fore-part of next week call at your lodging, and know whether you are disposed for a few minutes conversation with me: and as your feelings Shall then be they will doubtless be gratified. My Friend, Your most affectionate neighbour,
          
            Orina
          
        